United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 99-2115
                                ___________

James Wirth,                           *
                                       *
                    Appellant,         *
                                       *
       v.                              *
                                       *
College of the Ozarks, a Missouri      *
Corporation; James P. Keeter; Robert   *
Plaster; Harry L. Basore; John Q.      * Appeal from the United States
Hammons; Williams B. Todd; Jack W. * District Court for the Western
Justus; Joe Basore; Stan Kroenke;      * District of Missouri.
Albert J. O'Brien; Robert Anderson;    *
Arthur Cahill; Alice Edwards; Donald *        [UNPUBLISHED]
Wray; Gary Cowherd; Larry Walther; *
Steven Plaster; Mary McCleary-Posner; *
Jerry Davis; Kenton C. Olson; Suzanne *
Martin; Larry Cockrum; Teresa Geisler; *
Paul Gianoli; Jerry Esdon; Doug        *
Switzer; Terry Hunt; Dana McMahan, *
                                       *
                    Appellees.         *
                                  ___________

                          Submitted: March 3, 2000

                               Filed: March 9, 2000
                                ___________

Before RICHARD S. ARNOLD, FAGG, and HANSEN, Circuit Judges.
                           ___________
PER CURIAM.

       After his 1997 termination from a tenured professorship at the College of the
Ozarks, James Wirth brought this action against the College and many individuals
alleging several claims, including breach of contract and religious discrimination. The
district court granted summary judgment to the defendants on the contract and
discrimination claims, dismissed the remaining claims, and awarded the defendants
attorney's fees and costs. Wirth appeals these rulings. Having carefully reviewed
Wirth's arguments, the record, the law, and the district court's analysis, we conclude the
district court properly rejected Wirth's claims and properly awarded the defendants fees
and costs. We have nothing to add to the district court's thorough opinions, and thus
affirm without further comment. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-